DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10,091,539 and 10,750,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl Hefter on 1/20/2022.

Please amend independent claim 13 as follows:


a memory that stores computer instructions and an over-the-air channel mapping that identifies a plurality of over-the-air channels; and
a processor that executes the computer instructions to perform actions, including:
receiving, from a channel management server, the over-the-air channel
mapping that is customized for a geographical area that includes the content receiver;
storing the over-the-air channel mapping in the memory without scanning for available over-the-air channels;
receiving, from the channel management server, a schedule identifying a first plurality of time periods in which to perform scans for over-the-air channels,
wherein each time period in the first plurality of time periods is non-overlapping with a second plurality of time periods in which another content receiver in the geographical area is instructed to perform scans;
performing a scan for over-the-air channels that are available to the
content receiver during each of the first plurality of time periods; and
providing a scan result from at least one scan to the channel management server to update the over-the-air channel mapping for the geographical area.


Allowable Subject Matter
Claims 1, 4-5 and 7-13 are allowed.

Referring to independent claims 1 and 13, the prior of record fails to anticipate or render obvious the combined elements/steps of receiving from a channel management server an OTA channel mapping customized for a geographical area, storing the OTA channel mapping, receiving, by the content receiver and from the channel management server, a schedule identifying a first plurality of time periods in which to perform scans for OTA channels, wherein each time period in the first plurality of time periods is non-overlapping with a second plurality of time periods in which another content receiver in the geographical area is scheduled to perform scans, performing, by the content receiver, a scan for OTA channels that are available to the content receiver during each of the first plurality of time periods and providing the scan result to the channel management server to update the OTA channel mapping for the geographical area, as recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 24, 2022